internal_revenue_service number release date index number --------------------------------- ------------------------------------------------------------ ------------------------------- ---------------------------- in re a request for relief under sec_301_9100-1 of the federal_income_tax regulations department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita b03 plr-104056-17 date date taxpayer_identification_number ----------------- legend x date1 p date2 acquirer bank1 dollar_figurea accountant date3 dear --------------- --------------------------------------------------------- ---------------------------- --------------------------------------------------------------------------------------- ------------------------------------------------ ---------------------- ---------------------- ------------------------------- ---------------- ---------------------------- ---------------------------- this letter responds to a letter dated date1 submitted on behalf of x taxpayer requesting a ruling that taxpayer be granted an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a safe_harbor election under revproc_2011_29 2011_18_irb_746 facts according to the information submitted taxpayer is a group of corporations that produces p on date2 taxpayer was acquired by acquirer becoming its wholly owned subsidiary and a related_party within the meaning of sec_267 of the internal_revenue_code taxpayer engaged bank1 to advise it on the transaction and agreed to pay dollar_figurea for its services which was due only on the completion of the transaction plr-104056-17 the short-year return for the period ending date2 was prepared on behalf of taxpayer by accountant and timely filed on date3 although taxpayer provided accountant with a copy of the agreement and plan of merger accountant never informed taxpayer of the opportunity to the make the election under revproc_2011_29 the success-based fees paid to bank1 were not included in the return in whole or in part and the required statement under revproc_2011_29 was not included this error was discovered by taxpayer’s new owners and taxpayer and its advisors determined to request relief under sec_301_9100-3 to late file the election under revproc_2011_29 taxpayer asserts that no return that would be affected by this ruling is under examination before appeals or before a federal court law and analysis sec_1_263_a_-5 requires taxpayers to capitalize amounts paid_or_incurred to facilitate certain transactions sec_1_263_a_-5 includes an acquisition of an ownership_interest in a business_entity as one such transaction sec_1_263_a_-5 provides that an amount_paid by the taxpayer in the process of investigating or otherwise pursuing a covered transaction facilitates that transaction only if the amount relates to activities performed on or after the earlier of i the date a letter of intent exclusivity agreement or similar written communication is executed or ii the date on which the material terms of the transaction are approved by the taxpayer’s board_of directors sec_1_263_a_-5 defines a covered transaction as i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer or the target if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which the stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction that qualifies under sec_354 or sec_356 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a covered transaction is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction sec_4 of revproc_2011_29 provides a safe_harbor election for allocating success based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 under the safe_harbor taxpayers may elect to treat of such success based fees as amounts which do not facilitate the transaction and therefore are not required to be capitalized provided that the taxpayer i capitalizes the remaining and ii attaches a statement to its timely filed return electing to use the safe_harbor treatment plr-104056-17 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_procedure published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer will be deemed to have acted in good_faith if the taxpayer requests relief before the failure to make the election is discovered by the service or if the taxpayer reasonably relied on a qualified_tax professional who failed to make the election or to advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted in good_faith if the taxpayer seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election but chose not to file the election or uses hindsight in requesting relief when specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer sec_301_9100-3 provides that interests of the government will be prejudiced if granting relief would result in a lower tax_liability in the aggregate for all tax years affected by the election than the taxpayer would have had if the election had been timely filed or if the taxable_year in which the election should have been made is closed at the time the relief would be granted in this case taxpayer represents that the issue is not under examination it is not the case that taxpayer was informed of the need to file the election but chose not to do so taxpayer represents that it is not altering a return position for which an accuracy-related_penalty could be imposed because the error actually reduces its tax_liability taxpayer plr-104056-17 also represents that no specific facts have changed since the due_date for filing the election that make the election advantageous finally taxpayer represents that its tax_liability for the year at issue will not be lower if relief is granted than it would have been had the election been timely filed although its tax_liability will be lowered it will be lowered only to the extent it would have been had the election been timely filed and taking into account the time_value_of_money the interests of the government will not be prejudiced the tax_year at issue is not a closed_year at the time relief would be granted conclusion based solely on the facts submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that granting the request will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied taxpayer is granted an extension of days from the date of this ruling to file an amended_return with the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees properly identifying the party making the election identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically provided herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether the taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-104056-17 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of the ruling letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely christopher f kane branch chief branch income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
